Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SIN Holdings, Inc. P. O. Box 370912 Denver, Colorado 80237 763-7527 August 7, 2008 Mr. William H. Demarest, IV Staff Accountant Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: SIN Holdings, Inc. Form 10KSB for the Year Ended December 31, 2007 File No. 0-49752 Dear Mr. Demarest: I am receipt of Mr. Gordons letter dated July 17, 2008 regarding our Form 10KSB and will address his comments in the letter (copy attached). We have amended by filing Form 10-KSB/A on August 7, 2008. Our Form 10KSB/A includes the following: 1. Managements report on internal control over financial reporting as required pursuant to Exchange Act Rules 13a-15 and 15d-15. Managements report includes an assessment and a conclusion as to the effectiveness of our internal control over financial reporting as required by Item 308T(a) of Regulation S-B. 2. Revised certifications to include the introductory language of Paragraph 4 and the language of 4(b) of Item 601(b)(31) of Regulation S-B. Additionally, SIN Holdings, Inc. acknowledges that: 1. it is responsible for the adequacy and accuracy of the disclosure in its filing; 2. staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to SIN Holdings, Inc.s filing; and 3. SIN Holdings, Inc. may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Best regards, /s/ Steve S. Sinohui Steve S. Sinohui President, Chief Executive Officer and Chief Financial Officer
